COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-12-00172-CR


STEVE ROBERT PATTERSON                                            APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 235TH DISTRICT COURT OF COOKE COUNTY
                      TRIAL COURT NO. 10-00267

                                   ----------

                                 OPINION1

                                   ----------




      1
       This case was originally submitted without oral argument on April 23,
2013, before a panel consisting of Justice Gardner, Justice Walker, and Justice
McCoy. The court, on its own motion on February 26, 2015, ordered this case
reset without oral argument on March 17, 2015; assigned this case to a new
panel, consisting of Justice Walker, Justice Gabriel, and Justice Sudderth; and
assigned the undersigned to author the opinion.
                                 I. INTRODUCTION

      Appellant Steve Robert Patterson entered an open plea of guilty to the

offense of intoxication manslaughter. See Tex. Penal Code Ann. § 49.08 (West

2011). The criminal charge arose from a car accident that occurred when a

Corvette driven by Patterson left the road and hit a tree; Patterson’s brother, who

was a passenger in the Corvette, died at the scene. Patterson elected to have a

jury assess his punishment. See Tex. Code Crim. Proc. Ann. art. 26.14 (West

2009). Following a three-day punishment hearing, the jury returned a verdict

assessing Patterson’s punishment at the maximum of twenty years’ confinement

and a fine of $10,000.2 See Tex. Penal Code Ann. §§ 12.33, 49.08 (West 2011).

The two issues we address in this appeal involve whether Patterson is entitled to

a new punishment hearing because the trial court admitted the testimony of

Texas Department of Public Safety Trooper Samuel Hellinger and of Cooke

County Sherriff Michael Compton that Patterson was not a suitable candidate for

probation.3   These opinions were admitted over Patterson’s objections that

neither of the witnesses was qualified to offer such an opinion. Because the trial

      2
       The punishment assessed by the jury exceeded the fifteen years’
confinement recommended by the State and also precluded any possibility of
probation, which was sought by Patterson. See Tex. Code Crim. Proc. Ann. art.
42.12, § 4(d)(1) (West Supp. 2014) (stating that a defendant is not eligible for
probation if the defendant is sentenced to more than ten years’ imprisonment).
      3
       We recognize that “probation” is now referred to as “community
supervision.” See Tex. Code Crim. Proc. Ann. art. 42.12, § 2(2) (West Supp.
2014). We nonetheless use the term probation because that is the term utilized
by the State, by Patterson, and by the witnesses.


                                        2
court erred by admitting this testimony and because, based on our examination

of the record as a whole, we do not have “fair assurance” that the error did not

influence the jury or had but a slight effect, we will reverse the trial court’s

judgment imposing sentence on Patterson and remand this case for a new

punishment hearing. We note at the outset that the State did not file a brief in

this appeal.

                              II. ANALYSIS OF ERROR

                              A. Standard of Review

      The standard of review for a trial court’s determination of a witness’s

qualifications to render an opinion (lay or expert) is abuse of discretion. Rodgers

v. State, 205 S.W.3d 525, 533 (Tex. Crim. App. 2006). We will not substitute our

judgment for that of the trial court but rather will determine whether the trial court

has made a decision that is outside the zone of reasonable disagreement.

Tillman v. State, 354 S.W.3d 425, 442 (Tex. Crim. App. 2011). We review the

ruling in light of what was before the trial court at the time the ruling was made.

Rodgers, 205 S.W.3d at 528–29.

      In determining the admissibility of expert testimony, Texas Rule of

Evidence 702 imposes a special gatekeeping function on the trial court and

requires that a trial judge make three separate inquiries: whether “(1) the witness

qualifies as an expert by reason of his knowledge, skill, experience, training, or

education; (2) the subject matter of the testimony is an appropriate one for expert

testimony; and (3) admitting the expert testimony will actually assist the fact-


                                          3
finder in deciding the case.” Tex. R. Evid. 702; Vela v. State, 209 S.W.3d 128,

131 (Tex. Crim. App. 2006); Henderson v. State, 77 S.W.3d 321, 323 (Tex.

App.––Fort Worth 2002, no pet.). Because the spectrum of education, skill, and

training is wide, a trial court has great discretion in determining whether a witness

possesses appropriate qualifications to assist the jury as an expert on a specific

topic in a particular case. Davis v. State, 329 S.W.3d 798, 813 (Tex. Crim. App.

2010), cert. denied, 132 S. Ct. 128 (2011).

      Conversely, a lay witness may testify pursuant to the terms of Texas Rule

of Evidence 701 to opinions or inferences that are “(a) rationally based on the

witness’s perception and (b) helpful to clearly understanding the witness’s

testimony or to determining a fact in issue.” Tex. R. Evid. 701; see Ellison v.

State, 201 S.W.3d 714, 723 (Tex. Crim. App. 2006) (setting forth standard for

admissibility of both expert- and lay-opinion testimony under rules 701 and 702).

However, under rule 602, entitled “Need for Personal Knowledge,” a lay witness

may not testify to a matter unless evidence is introduced sufficient to support a

finding that the witness has personal knowledge of the matter. Tex. R. Evid. 602.

The “perception” requirement of rule 701 incorporates the “personal knowledge”

requirement of rule 602. Osbourn v. State, 92 S.W.3d 531, 535 (Tex. Crim. App.

2002).

      And finally, a particular witness may be qualified to give testimony both

under rule 702—because of his or her superior experiential capacity—and under

rule 701, if the witness’s testimony and opinion are based upon firsthand


                                         4
knowledge. Ellison, 201 S.W.3d at 723; Osbourn, 92 S.W.3d at 535. When a

witness who is capable of being qualified as an expert testifies regarding events

that he or she personally perceived, the evidence may be admissible as both rule

701 opinion testimony and rule 702 expert testimony. Ellison, 201 S.W.3d at

723.

B. The Law Governing Admission of Opinion Evidence at Punishment that
         a Defendant Is Not a Suitable Candidate for Probation

       Generally, evidence offered by either the defendant or the State regarding

suitability of the defendant for probation at the sentencing phase of a trial is a

matter “relevant to sentencing” under article 37.07, section 3(a) of the code of

criminal procedure when the defendant seeks probation. Id. at 722–23 (citing

Tex. Code Crim. Proc. Ann. art. 37.07, § 3(a)(1) (West 2006 & Supp. 2014)). In

Ellison, the court of criminal appeals addressed whether the trial court abused its

discretion at the sentencing phase by admitting the opinion testimony of a

probation officer that the defendant––who had pleaded guilty to sexual assault––

was not a suitable candidate for probation. 201 S.W.3d at 722. The probation

officer had degrees in psychology and criminal justice; had specialized training in

sex-offender cases, in supervising sex offenders, and on violence and domestic

violence; was responsible for supervising cases and writing presentence reports;

and had interviewed the defendant and the complainant personally for the

defendant’s presentence report in that case. Id. at 723. The court of criminal

appeals held that the probation officer was qualified as an expert under rule 702,



                                        5
as well as to give her lay opinion based on her personal knowledge of Ellison

under rule 701, and that the trial court did not abuse its discretion by admitting

the opinion testimony of the probation officer during the punishment phase of

Ellison’s trial. Id. at 723–24. The court emphasized, however, that article 37.07,

section 3(a)’s language—providing that evidence may be offered by either the

State or the defendant “as to any matter the court deems relevant to

sentencing”—does not give the trial court unfettered discretion to admit all

proffered punishment evidence; the trial court’s discretion is necessarily limited

by the requirement that punishment evidence must be admissible under the rules

of evidence and not be excluded under some other statute or rule. Id. at 721

(stating the jury “must get all its information from properly admitted evidence at

the punishment phase”).

          C. Trooper Hellinger’s and Sheriff Compton’s Testimony
         that Patterson Was Not a Suitable Candidate for Probation

      After presenting its punishment case-in-chief and after Patterson

presented his punishment evidence, the State re-called Trooper Hellinger in

rebuttal and asked him whether he had an opinion as to whether Patterson was a

good candidate for probation.     The State had asked this same question to

Trooper Hellinger during its punishment case-in-chief, but the trial court had

sustained Patterson’s objection that Trooper Hellinger was not a probation officer

and had no expertise in how a person should be punished. During rebuttal,

however, the trial court overruled Patterson’s objection that Trooper Hellinger



                                        6
was not qualified and had no personal knowledge of whether Patterson was

suitable for probation and admitted Trooper Hellinger’s testimony.        Trooper

Hellinger responded that his opinion was that Patterson was not a suitable

candidate for probation.

       The State also called the then-current Sheriff of Cooke County, Michael

Compton, in rebuttal. Sheriff Compton had been elected and re-elected to four

four-year terms as Cooke County Sheriff and had been serving as such for fifteen

years; he had a total of forty-four years of law-enforcement experience. The

State asked Sheriff Compton one question—his opinion as to whether Patterson

would be a good candidate for probation. Sheriff Compton first stated that he did

not know Patterson personally. Patterson objected, asserting that the State had

failed to show that Sherriff Compton was qualified to testify to Patterson’s

suitability for probation, but the trial court overruled the objection and admitted

Sheriff Compton’s testimony. Sheriff Compton testified that he knew “a little bit

about the case, not a whole lot. I would have an opinion on the type of case.”

The State asked Sheriff Compton his opinion based on a hypothetical question—

assuming facts of the accident and also assuming that Patterson was still

drinking at the time of trial—in response to which Sheriff Compton advised the

jury to “send him to jail.”

       On cross-examination, Patterson’s counsel asked Sheriff Compton

whether, in his opinion, Patterson would be a suitable candidate for probation if

he had no prior convictions. Sheriff Compton testified that would depend on the


                                        7
individual and that it would be difficult for him to make that decision because it

was not his responsibility to make that decision.

             D. Trooper Hellinger’s and Sheriff Compton’s Opinions
                              Were Not Admissible

      Although evidence offered at the punishment phase of trial regarding the

suitability of the defendant for probation is a matter “relevant to sentencing”

under article 37.07, section 3(a) of the code of criminal procedure when the

defendant seeks probation, the sentencing court must still determine whether this

relevant evidence is admissible. Id. at 721–23. That is, the trial court must still

determine whether the suitability-for-probation opinion testimony is being offered

by a witness who is qualified to give such testimony either as an expert or based

on personal knowledge. Id. at 723; Vela, 209 S.W.3d at 134 (“Without more than

credentials and a subjective opinion, an expert’s testimony that ‘it is so’ is not

admissible.”) (quoting Viterbo v. Dow Chem. Co., 826 F.2d 420, 424 (5th Cir.

1987)).   Here, as discussed below, the State failed to show that Trooper

Hellinger or Sheriff Compton were qualified either as experts under rule 702 or as

lay witnesses under rule 701 to offer an opinion on Patterson’s suitability for

probation.

      The State offered no evidence that Trooper Hellinger had any personal

knowledge of Patterson apart from his investigation of the wreck and his review

of Patterson’s blood-alcohol concentration. The DPS investigation added nothing

relevant to whether Patterson was likely to drive drunk again at a high rate of



                                         8
speed and kill someone else in another similar accident in the future. Nor did

Trooper Hellinger personally talk to Patterson at the scene of the accident;

Patterson was already being treated by a paramedic for his injuries when

Trooper Hellinger arrived at the scene.     Thus, the trial court could not have

concluded that Trooper Hellinger’s opinion was admissible based on his personal

knowledge of Patterson so as to qualify him under rule 701 to provide a lay

opinion as to Patterson’s suitability for probation. See Tex. R. Evid. 701; see,

e.g., Osbourn, 92 S.W.3d at 535 (explaining that a lay witness may testify as to

an opinion rationally based on the witness’s perception, which means the witness

must have personally observed or experienced the event).

      Likewise, the State offered no evidence that Trooper Hellinger had any

training, expertise, or experience in assessing when a defendant is a suitable

candidate for probation. The court of criminal appeals in Ellison did not hold that

all law-enforcement officers are qualified to testify regarding suitability for

probation. Instead, the holding in Ellison was that a probation officer possessing

ample professional training, education, and expertise was qualified to render

such an opinion as an expert and also as a lay witness because she possessed

personal knowledge about Ellison based on interviews of him. 201 S.W.3d at

722–24.   Here, the only qualification possessed by Trooper Hellinger that is

reflected in the record is that he has been employed by the Texas Department of

Public Safety as a trooper—presumably to enforce the laws relating to public

safety—for less than three years.      We cannot infer, presume, or judicially


                                        9
notice—solely from a law-enforcement officer’s position as a DPS Trooper––that

he also possesses experience, training, or expertise to determine whether

Patterson, who had sustained months of sobriety as the result of intensive

inpatient treatment, was suitable for probation or further chemical dependency

treatment after a first conviction for an alcohol-related traffic offense that resulted

in a homicide.    See Pham v. State, 125 S.W.3d 622, 630–31 (Tex. App.––

Houston [1st Dist.] 2003) (affirming trial court’s determination that expert in

sociology of gangs was not qualified to offer suitability-for-community-supervision

opinion), aff’d on other grounds, 175 S.W.3d 767 (Tex. Crim. App. 2005); accord

Vela, 209 S.W.3d at 134 (explaining that trial court properly excluded expert

testimony because it was “no more than [the expert’s] testimony dressed up and

sanctified as the opinion of an expert”); DeLarue v. State, 102 S.W.3d 388, 398

(Tex. App.––Houston [14th Dist.] 2003, pet. ref’d) (recognizing general rule that

police officers are not qualified to render expert opinions regarding accident

based solely on their position as police officers).

       In fact, on cross-examination, Trooper Hellinger candidly acknowledged

that his opinion was based on only (1) the manner in which Patterson was driving

at the time of the accident, (2) the fact that Patterson was intoxicated at that time,

and (3) the fact that Patterson lived and worked in the community.            Trooper

Hellinger’s opinion, at best, amounted only to speculation as to “what if”

Patterson drinks and drives again; Trooper Hellinger said, “I see it day in and day

out.   People get killed from drunk driving.          And if [Patterson’s] out on the


                                          10
highway, there’s a good chance that he’s going to do it, again. And it’s going to

be somebody else’s family that’s hurt.” Trooper Hellinger acknowledged that “[i]f

you could keep [Patterson] from drinking and driving, he mostly would not be a

danger,” but Trooper Hellinger said that it would depend on “how you’re going to

be able to stop [Patterson] from drinking and driving.” Assuming that Patterson

had not had a drink of alcohol since September 2011, Trooper Hellinger again

responded, “He’s going to be a danger if he’s drinking. . . . Now, how you can

keep somebody from drinking and driving is besides [sic] me. I have no idea how

you’re going to do that.” This testimony by Trooper Hellinger demonstrates that

he did not possess the training or expertise to provide an opinion that would be

helpful to the jury as to whether incarceration for a few or many years in the

penitentiary would be a more suitable sentence for an alcoholic defendant than

additional intensive alcohol treatment in or out of a Substance Abuse Felony

Program (SAFP) together with strict conditions imposed by the court thereafter

for continued monitoring.4    Absent any evidence (1) that Trooper Hellinger

possessed any education, expertise, experience, or training in determining

whether alcoholic defendants are in need of chemical-dependency treatment or

additional such treatment or in determining whether defendants demonstrate

sufficient willingness and ability to comply with conditions imposed by the court


      4
        Patterson asked the jury to grant him probation and acknowledged that
the trial court could place him in a SAFP facility. See Tex. Code Crim. Proc. Ann.
art. 42.12, § 14(a) (West Supp. 2014).


                                       11
for continuing outpatient treatment if probation is granted or (2) that Trooper

Hellinger possessed any knowledge concerning success rates for treatment and

recovery in Alcoholics Anonymous (AA) versus incarceration in a penitentiary,

Trooper Hellinger was not qualified to express an expert opinion as to whether

Patterson was a suitable candidate for probation.

      We hold that the trial court abused its discretion by overruling Patterson’s

objection that Trooper Hellinger was not qualified to testify as to his opinion

regarding Patterson’s suitability for probation; Trooper Hellinger’s opinion

testimony was not admissible as lay-witness-opinion testimony under rule of

evidence 701 or as expert-opinion testimony under rule of evidence 702. See

Fairow v. State, 943 S.W.2d 895, 898 (Tex. Crim. App. 1997) (stating that “[i]f the

proponent of the opinion [under rule 701] cannot establish personal knowledge,

the trial court should exclude the testimony”); Rodgers, 205 S.W.3d at 527

(stating that “before admitting expert testimony under Rule 702, the trial court

must be satisfied that . . . the witness qualifies as an expert by reason of his

knowledge, skill, experience, training, or education”). We sustain the portion of

Patterson’s first issue complaining that the trial court abused its discretion by

admitting Trooper Hellinger’s suitability-for-probation opinion.

      We next address Patterson’s contention that the trial court likewise abused

its discretion by allowing Sheriff Compton to testify to his opinion that Patterson

should be sent to jail in answer to the question of whether Patterson was a

suitable candidate for probation. The State produced no evidence that Sheriff


                                         12
Compton had any personal knowledge about Patterson on which to base a lay

opinion as to Patterson’s suitability for probation. Sheriff Compton acknowledged

that he did not “know [Patterson] personally at all” and that he knew only “a little

bit” about the case. This testimony by Sheriff Compton establishes that no basis

existed for the admission of Sheriff Compton’s opinion as to Patterson’s

suitability for probation as a lay opinion under rule of evidence 701 based on

Sheriff Compton’s lack of personal knowledge or observation of Patterson. See

Tex. R. Evid. 701; Fairow, 943 S.W.2d at 898.

      The record is likewise devoid of evidence establishing that Sheriff

Compton’s years of serving as a sheriff in law enforcement included knowledge,

experience, skill, training, or education to qualify him as an expert on whether

Patterson was a suitable candidate for probation. The only qualifications Sheriff

Compton testified that he possessed were that he was, indeed, “the Sheriff” of

Cooke County; had served as such for fifteen years; and had a total of forty-four

years of law-enforcement experience.         Nonetheless, the State asked Sheriff

Compton    a   “hypothetical   question”—a     technique   typically   reserved   for

questioning expert witnesses. See, e.g., United States v. Henderson, 409 F.3d
1293, 1300 (11th Cir. 2005) (concluding that witness who was not testifying as an

expert should not have been permitted to answer hypothetical question and

emphasizing that a distinction between lay and expert witnesses is the ability to

answer hypothetical questions), cert. denied, 546 U.S. 1169 (2006).         But we

cannot infer, presume, or judicially notice that the general training, education,


                                        13
experience, or duties of a law-enforcement officer necessarily imparts expertise

in determining whether alcoholic defendants are in need of chemical-dependency

treatment or additional treatment; whether defendants demonstrate sufficient

willingness and ability to comply with conditions of probation; or whether a

defendant’s successful, continued sobriety in treatment and recovery in AA

sufficiently minimizes societal risk. For the same reasons we held above that

Trooper Hellinger was not shown to be qualified to offer an expert opinion on

Patterson’s suitability for probation, we likewise hold that Sheriff Compton was

not shown to be qualified to offer an expert opinion on Patterson’s suitability for

probation. See Tex. R. Evid. 702.

      We hold that the trial court abused its discretion by overruling Patterson’s

objection that “proper qualifications have not been laid for [Sheriff Compton] to

make such a statement” concerning Patterson’s suitability for probation; Sheriff

Compton’s opinion testimony was not admissible as lay-witness-opinion

testimony under rule of evidence 701 or as expert-opinion testimony under rule of

evidence 702. See Rodgers, 205 S.W.3d at 527; Fairow, 943 S.W.2d at 898.

We sustain the portion of Patterson’s second issue complaining that the trial

court abused its discretion by admitting Sheriff Compton’s suitability-for-probation

opinion.




                                        14
                               III. HARM ANALYSIS

                             A. Standard of Review

      The erroneous admission of evidence is nonconstitutional error. Coble v.

State, 330 S.W.3d 253, 280 (Tex. Crim. App. 2010), cert. denied, 131 S. Ct. 3030

(2011); Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim. App. 2001).

Nonconstitutional error requires reversal only if it affects an appellant’s

substantial rights.   See Tex. R. App. P. 44.2(b) (“Any other error, defect,

irregularity, or variance that does not affect substantial rights must be

disregarded.”); Barshaw v. State, 342 S.W.3d 91, 93 (Tex. Crim. App. 2011). A

substantial right is affected when the improperly admitted evidence had a

“substantial and injurious effect or influence” on the jury’s verdict. Barshaw, 342
S.W.3d at 93–94; King v. State, 953 S.W.2d 266, 267 (Tex. Crim. App. 1997).

We will not overturn a verdict for nonconstitutional error if, after examining the

record as a whole, we have “fair assurance” that the error did not influence the

jury or had but a slight effect.   Barshaw, 342 S.W.3d at 93.       Conversely, a

conviction must be reversed if the reviewing court has “grave doubt” that the

result of the trial was free from the substantial effect of the error. Id. “Grave

doubt” means that “in the judge’s mind, the matter is so evenly balanced that he

feels himself in virtual equipoise as to the harmlessness of the error.” Id. at 94.

It is the responsibility of the appellate court to assess harm after reviewing the

record, and the burden to demonstrate whether the appellant was harmed by a




                                        15
trial court error does not rest on either the appellant or the State. Coble, 330
S.W.3d at 279.

      In conducting a harm analysis, we examine the entire record and calculate,

as much as possible, the probable impact of the error upon the rest of the

evidence. Id. at 286. Generally, we consider the entire record including any

evidence admitted for the jury’s consideration, the nature of the evidence

supporting the verdict, the character of the alleged error, and how the error might

be considered in connection with other evidence in the case. Motilla v. State, 78
S.W.3d 352, 355 (Tex. Crim. App. 2002). In Coble, the Texas Court of Criminal

Appeals provided more specific guidance as to how these factors apply in cases

involving the erroneous admission––at the punishment phase of trial––of opinion

evidence as to a defendant’s likely conduct in the future that is offered to assist

the jury in assessing punishment.5 330 S.W.3d at 286–88.        Because Coble

involved error in the punishment phase of a capital case by the erroneous

      5
        Coble involved the appeal of a sentence of death imposed following a new
trial on punishment. 330 S.W.3d at 261. The court of criminal appeals held that
the trial court had erred by admitting psychiatric expert opinion testimony
regarding “future dangerousness” at the new trial on punishment and applied a
harm analysis using the above factors. Id. at 279–87. “Future dangerousness”
in a capital case is analogous to “suitability for probation” in that the jury is called
upon in both instances to predict a defendant’s conduct in the future, that is,
whether there is a “probability that [the defendant] would commit criminal acts of
violence that would constitute a continuing threat to society.” Id. at 265; see also
Petriciolet v. State, 442 S.W.3d 643, 652–55 (Tex. App.—Houston [1st Dist.]
2014, pet. ref’d) (applying Coble harm analysis in noncapital aggravated assault
case to error in admitting unreliable expert testimony in punishment phase of trial
that defendant was at high risk for future violence based on “lethality
assessment” test that was not shown to be a legitimate field of expertise).


                                          16
admission    of   psychiatric   expert   opinion    testimony    regarding    “future

dangerousness,” the court of criminal appeals framed the factors it examined as

follows: (1) whether there was ample other evidence supporting the jury’s finding

that the defendant would commit future acts of violence; (2) whether the jury

heard the same basic psychiatric evidence of Patterson’s character for violence

from another source; (3) the strength or weakness of the expert’s conclusions,

including whether those conclusions were effectively refuted, and (4) whether the

State emphasized the erroneously admitted opinion testimony during argument.

Id. We examine the entire record and utilize the general Motilla factors and the

specific Coble factors––tailored to suitability-for-probation opinions––to calculate,

as much as possible, the probable impact of the error upon the rest of the

evidence. See id. at 286.

                      B. Examination of the Entire Record

                      1. Evidence Presented by the State

      On June 24, 2010, Patterson, who was sixty-five years old at the time, had

a blood-alcohol concentration approaching three times the legal limit (0.23) when

he crashed his Corvette into a tree, killing his brother who was a passenger. See

generally Tex. Penal Code Ann. § 49.01(2)(B) (West 2011) (defining intoxication

as a blood-alcohol level of .08 or greater). The State called four witnesses who

graphically described the scene of the accident, including that the vehicle had

crashed against a tree and was on fire and that Patterson’s brother was lying on

the ground also on fire and partially under the vehicle. An off-duty policeman


                                         17
came upon the scene on his way home from work and pulled Patterson—who

was dazed and in shock and whose face was covered with blood—from the

driver’s seat of his burning vehicle and assisted him to a distance safely away

from the vehicle seconds before it was engulfed in fire from several explosions

caused by the gas and fumes.      The off-duty policeman testified that he had

noticed a strong odor of alcohol on Patterson even over the smell of gas and

fumes.

      Two EMS units were dispatched to the scene. A paramedic who treated

Patterson described Patterson’s injuries as mostly soft-tissue lacerations to his

hands, arms, and face and said that Patterson did not seem to know what had

happened or what was going on.        The paramedic testified that Patterson’s

speech had seemed slurred and said that he had smelled the odor of alcohol on

Patterson as he had assessed Patterson’s condition. The EMS crew immobilized

Patterson’s neck and spine on a backboard and loaded him into an ambulance.

Another paramedic testified that his unit was directed to care for Patterson’s

brother, who had already been declared dead by that time.6

      Trooper Hellinger was dispatched to the accident scene. Trooper Hellinger

testified that the wreck had occurred on a sharp curve east of Gainesville on FM

      6
        The paramedic who was assigned to attend to Patterson’s brother said
that third-degree burns had charred most of his body black and that his chest
wall and abdomen were eviscerated with multisystem trauma. The autopsy
report, however, showed no smoke or soot inhalation, indicating that Patterson’s
brother had died on impact from blunt-force trauma to the head before the fire
had occurred.


                                       18
902, which is a black-top asphalt road with a center stripe. By the time he arrived

on the scene, the vehicle was wholly engulfed in fire, and the driver was

receiving treatment from EMS.

         Trooper Hellinger testified regarding the DPS investigation that night and

the next day, as a result of which Patterson was determined to have been the

driver of the vehicle and was charged with intoxication manslaughter. Trooper

Hellinger testified with the aid of fifty-six photographs that were admitted into

evidence and that depicted the vehicle, the trees, and the body of Patterson’s

brother. From his investigation, Trooper Hellinger determined the path that the

vehicle had traveled from the point where it had left the roadway to its final

resting spot, crashed against a tree.         Based on the DPS investigation, he

determined that the cause of the crash was Patterson’s intoxication coupled with

the unsafe rate of speed at which the vehicle had been traveling. A laboratory

report     admitted   into   evidence   showed    that   Patterson’s   blood-alcohol

concentration was 0.23 at the time of the offense.

         When the State asked if Trooper Hellinger had an opinion as to whether

Patterson should be sentenced to the penitentiary or placed on probation, the

trial court sustained Patterson’s objection that Trooper Hellinger was not a

probation officer and had no expertise in how a person should be punished.

After that statement, the State rested its punishment case-in-chief.




                                         19
                      2. Evidence Presented by Patterson

       The defense called numerous witnesses to testify on Patterson’s behalf.

They testified to having personally known Patterson as a resident in the Lake

Kiowa community, and all either testified that Patterson was a suitable candidate

for probation or were not asked that question but provided other details of

Patterson’s long-term alcoholism and of his recent sobriety.

       The Volunteer Fire Chief of the Lake Kiowa Fire Department for twenty-

eight years testified that he had known Patterson more than twenty years and

said that he knew Patterson had been an alcoholic for the eight years preceding

the trial. The Fire Chief had played golf with Patterson, had visited Patterson’s

home, and considered Patterson a friend. Prior to the accident on June 24,

2010, he had personally discussed with Patterson that Patterson was drinking

too much and needed to stop.        However, he had seen a marked change in

Patterson since the fall of 2011.      He knew that Patterson had gone to a

substance-abuse center in Sherman, had been abstinent from alcohol since

about August 2011, and was attending AA meetings. The Fire Chief had last

seen Patterson the week before trial. On cross-examination, when the State

asked whether the jury should “risk the county’s future” by giving Patterson

probation if Patterson, in fact, was not going to AA and was still drinking, the Fire

Chief said that Patterson had never lied to him in all of the years he had known

him.   Based on his personal knowledge of Patterson before and after the




                                         20
accident and his understanding of much of what is involved in probation, the Fire

Chief testified that he believed Patterson was a good candidate for probation.

      A pharmacist for many years in Lake Kiowa testified that he had known

Patterson ten to fifteen years and that Patterson had alcohol issues during a

number of those years. Patterson came in to the pharmacy every week or so.

The pharmacist had noticed a significant difference in Patterson during the

months leading up to the trial.    The pharmacist had not smelled alcohol on

Patterson’s breath in six or seven months. Patterson seemed happy and upbeat,

and the pharmacist believed that Patterson was really trying to change.          He

testified that with professional help, Patterson would be a good candidate for

probation and that he would recommend probation.

      A former coworker, who had lived in the community for twenty years and

had worked with Patterson at the golf club, testified that he knew Patterson had

been a drinker. He testified that he knew Patterson had quit drinking and had

been going to AA since the summer of 2011. Patterson had told him about the

wreck about three weeks after it had occurred; Patterson said that he had been

drinking and had missed the curve, locally referred to as “Dead Man’s Curve,”

and had killed his brother. Patterson’s former coworker testified that from what

he knew about probation, he believed Patterson would be a good candidate for

probation. On cross-examination by the State, Patterson’s former coworker said

that he would not be surprised to learn that Patterson was drinking in August or

September 2011; he said that everyone can have a weak moment.


                                       21
       A nurse practitioner testified that she runs a clinic in Lake Kiowa and had

treated Patterson for routine ailments for ten years. She knew that Patterson had

alcohol-abuse issues up until about September 2011.            Since then, to her

knowledge, Patterson had not consumed any alcohol. On cross-examination,

she confirmed that her records showed that on August 22, 2011, Patterson told

her that he had not consumed an alcoholic drink in two weeks; she was aware

that Patterson had consumed two glasses of champagne in September 2011 but

had not consumed an alcoholic drink since then. In January 2012, Patterson

confirmed to her that he had not consumed an alcoholic drink since September

2011. She believed Patterson was very honest and was a “changed person”;

she saw marked differences in him. She had treated numerous alcoholics and

knew them to be capable of change if they wanted to change. She was familiar

with the typical terms of probation and understood it “is not just you walk away.”

She testified that she would recommend that Patterson receive probation.

      Donna    Downes,    the   office   manager     at   Gainesville   Health   and

Rehabilitation, testified that Patterson had been bringing his Great Dane to the

nursing home for three or four years to visit with the residents there. Downes

testified that Patterson had never been obnoxious and had been kindhearted

around the facility and that the dog was well-behaved.         Downes had never

smelled alcohol on Patterson’s breath.        She testified that she believes that

Patterson is a good man, said that he is good with the residents, and opined that

to spend time coming to the nursing home showed a certain amount of character.


                                         22
Terry Weaver, the director of enrichment (including pet therapy) at another long-

term facility near Gainesville, testified that Patterson also brought his Great Dane

to that nursing home twice a month and would go in and out of the rooms and

that the residents loved it. Seven to nine months before the trial, she had noticed

the smell of alcohol on Patterson and had asked him to not come back.

Patterson was cooperative and since then had started coming back to the

nursing home; she said that she had noticed a change in Patterson’s overall

demeanor and appearance in the months preceding the trial.

      A neighbor testified that Patterson took his dog to several nursing homes

to meet with the elderly residents. The neighbor also had a dog that had played

with Patterson’s dog on a daily basis for several years while the two men visited

outside. The neighbor said that Patterson had shown a “big difference” in the

months preceding the trial; was “obviously” sober; and in his opinion, was a good

candidate for probation for a first offense. He believed that Patterson should

receive a “second chance.”

      Patterson’s ex-son-in-law testified and concurred that, while he was

married to Patterson’s daughter, Patterson had an alcohol problem. He said that

he had seen Patterson frequently during the six months leading up to the trial on

the occasions when Patterson came over to visit Patterson’s grandchildren, who

resided with the ex-son-in-law. He testified that he had seen a marked difference

in Patterson and honestly believed Patterson was sober. Patterson had talked to




                                        23
him about the accident, had talked about his guilt, had cried about it, and had

beat himself up over it and over losing his brother.

          Patterson testified that he was sixty-six years old at the time of the trial and

had lived in Lake Kiowa for thirteen years. His parents had been residents of

Lake Kiowa.        He had studied engineering in college, had worked at Lucas

Aerospace in North Dakota for sixteen years, and then had retired and had

moved back to Lake Kiowa to take care of his mother. Patterson testified that his

wife had left him years before and had relinquished custody of their then six-

year-old daughter to him. Patterson had raised her. Patterson confirmed that he

had a clean record; had never been convicted of a felony; had never been

charged with a DWI; and had no blemish on his record, not even a speeding

ticket.

          Patterson said that he had realized he was drinking too much years before

the accident. But he was not ready to change; he thought he did not need it

because “[i]t wasn’t [him].” He went to a rehab facility in 2004 but had stayed

only a few days for “detox.”7 He had attended AA off and on since then but could

stop drinking only for a short time. He testified that he now knew that he had

“caused a lot of the pain that’s been in [his] life because . . . [he] wasn’t being

honest with [him]self.” He acknowledged that it had hurt his daughter to grow up


          7
       Patterson’s ex-son-in-law and daughter testified that they had taken him
to “rehab” twice. Each time, he had stayed only a few days and had stopped
drinking only for a short time.


                                             24
with a father who was an alcoholic, and as to their relationship at the time of the

trial, he stated that she had completely “disowned” him.

      On the date of the accident in June 2010, Patterson recalled that he and

his brother had spent the day together, first cleaning up his brother’s duplex in

Gainesville and then working in Patterson’s yard in Lake Kiowa. They had been

drinking all day. Patterson was driving his brother back to town that evening and

was exceeding the speed limit “a little.” There was a straightaway before the

curve; he knew the curve was there, but the car suddenly dropped down off the

road eight to twelve inches because there was no shoulder. Patterson tried but

could not get the car back on the road; he tried to stop, but the antilock brakes

did not work in the grass. At the time of the accident, Patterson conceded that

his speed was probably in the eighties.

      Although the diagram drawn by Trooper Hellinger showed that the

Corvette never rounded the curve but instead went wide off the far side of the

road and kept going straight toward a grove of trees, one of which it grazed and

one of which it finally hit, Patterson did not recall hitting the tree; the last thing he

saw was the airbag that inflated. When Patterson came to, he did not know that

his brother was dead; he testified that he kept “trying to hunt for him.” An officer

guided Patterson to a spot to sit down and said, “Your brother’s gone.”

      On cross-examination by the State, Patterson admitted that his brother had

died because he had crashed the Corvette and that he was responsible.

Patterson admitted that he drank a “considerable amount” that day. He said that


                                           25
at the time of the accident, he did not believe he was “intoxicated,” or he would

not have gotten behind the wheel. However, he agreed that the blood test was

correct, that his blood-alcohol concentration was almost three times over the

legal limit, and that “the law” said he was intoxicated. Patterson said that, at the

time of the accident, he did not think his alcohol consumption affected his ability

to keep his Corvette on the road. On redirect by his counsel, however, Patterson

said that he had been referring to what he thought at the time of the accident and

that it was the liquor talking; he admitted that he was “intoxicated” at the time of

the accident and that his drinking had affected his operation of the vehicle.

      Patterson also acknowledged that after the wreck in June 2010, he did not

stop drinking immediately.     He said his “dead date”––the date he stopped

drinking––was August 11, 2011. There is virtually nothing in the record from the

State or the defense about Patterson’s conduct or drinking during the period from

between the accident and August 2011—other than that he attended his

brother’s estate sale drunk shortly after the accident and disembarked from an

airplane drunk for his daughter’s wedding in September 2010, which was a few

months after the accident.      Patterson admitted that he had consumed two

glasses of champagne in September 2011 at a birthday celebration. After that,

he went to a nurse and a doctor; they helped him through the “bad time”; and

then he finally entered treatment at the House of Hope, a rehabilitation center in

Sherman. He said that he knows now that there is no way to conquer or abstain

from alcohol without being honest with yourself.       He knows now that he is


                                        26
“powerless” over alcohol.    He said that he will never be able to forget the

accident and visits his brother’s grave regularly. But he believed that he had

started a “new beginning.” Patterson asked the jury for a second chance with

probation and said that he felt he could do it and that he would follow through

and maintain his sobriety.

      Patrick Grissom, a licensed chemical dependency counselor who had

worked in that field since 1996, testified that he was employed by House of Hope

and that he had treated Patterson in their intensive outpatient program for three

and one-half months beginning October 31, 2011. Grissom testified that he has

an associate’s degree in counseling and substance abuse; that he attends

substance-abuse education in all court-required programs, including DWI

education for first-time offenders, anger management, drug-offender education,

and interventions for repeat offenders; and that he works in the rehabilitation

center’s outpatient program and conducts individual counseling for substance

abuse. Grissom testified that he had also worked in the penitentiary system in a

SAFP facility and in a high-security unit in the institutional division of the Texas

Department of Criminal Justice.

      Grissom related that Patterson went through intake at House of Hope on

October 27, 2011, and was accepted and began treatment on October 31, 2011.

Grissom testified that he believes Patterson came to House of Hope with the

purpose of wanting to change because of the traumatic event in his life of being

intoxicated and killing his brother in the wreck, which caused Patterson to finally


                                        27
open his eyes and take a new look at himself. Grissom said that Patterson had

participated in both group and individual counseling at House of Hope three days

a week and had never missed a session or an outpatient group meeting. As part

of the program, patients are also required to attend three AA meetings a week, to

participate in those meetings, and to obtain a sponsor—all of which Patterson

did.

       Grissom described Patterson as “struggling” when he first came in but

stated that they worked on Patterson’s ability to deal with his grief and

alcoholism. One of their focuses was on exactly what alcoholism is, and Grissom

testified that alcoholism has been recognized as a brain-chemistry disease by the

American Medical Association since 1957.       Grissom said that Patterson had

successfully completed the program and that he had continued to come in

voluntarily to visit with Grissom.

       Grissom testified that his first choice for Patterson would be probation,

“long-term,” with requirements to “[m]ake him accountable” and to “[m]ake him go

to [AA] meetings a lot.” In his opinion, Patterson was serious about his sobriety

and had progressed a great deal. Grissom also opined that Patterson would

probably do well on probation and that he would be an “excellent probationer.”

Grissom said that recovery is a life-long process. He knew that the requirements

of probation included “strong” conditions, including weekly urinalyses, public

speaking to students, and participation in a twelve-step program, and he hoped

that Patterson would receive a “long probation.”


                                       28
      Alternatively, if Patterson had to be confined, Grissom testified that he

would recommend a SAFP facility as part of his probation, not the regular

institutional division because it would be very hard for Patterson to survive.

Grissom said that there was no longer a SAFP in the institutional division

because of budget cutbacks. According to Grissom, just being imprisoned in the

institutional division would not help Patterson because there are specific dangers

for someone with a passive personality; Grissom did not elaborate on these

dangers. Grissom testified that in SAFP, Patterson would work on a program for

his substance-abuse issues—even though he would still be confined, wearing

prison garb, and eating prison food—and that after graduation from SAFP, he

would move to a halfway house and then to a one- or two-year program in his

community.

      Patterson’s AA sponsor testified that he is a recovered alcoholic who has

been sober for twelve years. Patterson’s sponsor said that he had met with

Patterson once a week, that Patterson was working the twelve steps of AA, and

that Patterson had worked through about half of the steps. Patterson’s sponsor

saw Patterson at AA meetings twice each week and believed that Patterson was

genuine and sincere in trying to quit drinking. Patterson had done everything that

he had been asked to do, and the sponsor believed that Patterson was staying

sober. Patterson’s sponsor had no indication that Patterson had been drinking.

Patterson had told him about the accident and that he had been driving and

drinking at the time of the wreck.


                                       29
              3. Other Rebuttal Evidence Presented by the State

      After Patterson presented his punishment evidence, the State presented

as rebuttal evidence Trooper Hellinger’s and Sheriff Compton’s suitability-for-

probation opinions that were discussed above and also presented the following

evidence.

      The State called the manager of a Lake Kiowa store who testified that

Patterson had been a customer at the store for years. She had not encountered

any problems with Patterson until February 2010 (prior to the June 2010

accident) when she banned Patterson from her store because he had become

belligerent, had hogged the counter when purchasing lottery tickets, and had

made angry and disruptive outbursts; he had argued and yelled when he was

asked to move aside for other customers. Since then, she said that Patterson

had continued to try to contact her by phone and had given her “the finger”

whenever he saw her outside. The last time she talked to him was probably July

or August 2010, which would have been shortly after the accident. She testified

that she had most recently seen him from a distance riding around Lake Kiowa in

his golf cart with his dog “and beer” and that was “within the last week.”

      The State also called Patterson’s daughter on rebuttal. She testified about

Patterson’s long history of drinking and said that Patterson was verbally and

physically abusive when she was growing up. She described Patterson as a

closet drinker; she knew that he drank a lot because she had found little stashes

of alcohol in the family’s vehicles and house. She said that Patterson’s faster


                                         30
driving started when he purchased the Corvette in 2009; one time, he frightened

her by driving over 100 miles per hour on a back road around the lake, while she

was on the phone with her husband, screaming for Patterson to stop. Patterson

had been drinking on that occasion; she said she could smell it on him. As to

whether Patterson was intoxicated on that occasion, she responded only that

Patterson could “drink a fifth of vodka and still stand up.”    She testified that

Patterson had admitted that he was an alcoholic many times in the past and that

she had taken him to detox before. She also testified, however, that she had not

seen Patterson for more than a year and was not aware that he had entered

rehab in October 2011. She was not asked whether she believed that Patterson

was a suitable candidate for probation.

      Finally, the State called Russ Harper as a character witness. Harper was

introduced only as an employee who worked for the Cooke County Sheriff’s

Office and who resided in Lake Kiowa.          He said that he was familiar with

Patterson’s general reputation in Cooke County for truth and veracity and was of

the opinion that it was bad and that Patterson’s reputation for being a law-abiding

citizen was likewise bad. Harper at first said that he did not know Patterson

personally but then acknowledged that he did know Patterson enough to greet

him. Harper related that he recalled seeing Patterson with his dog in George’s

Liquor Store at some unspecified time after the wreck in June 2010, but he did

not see Patterson buy anything. Based on Harper’s knowledge of Patterson and




                                          31
what people in the community said, Harper was of the opinion that Patterson

should not be given probation.

      On cross-examination, Harper acknowledged that his opinion that

Patterson had a bad reputation for truth and veracity was based only on

conversations with people who said that Patterson had told them that he had quit

drinking and who said that they later saw Patterson drinking. Who the people

were and when or where the people had seen Patterson drinking was not

revealed. Harper had not personally seen Patterson drinking.

      Harper’s opinion that Patterson had a bad reputation for being law-abiding

was based on the single fact that Patterson had “broke[n] the law” one time by

driving while intoxicated, which resulted in the wreck that killed his brother.

Harper added that someone had reported to him at some time within the last two

years that Patterson was seen by someone leaving Lake Kiowa driving his truck

with an open container, which Harper said would have constituted another

“offense.” But Harper could provide no details and admitted that he could not

confirm whether Patterson even had such a container.

   C. Other Testimony and Evidence that Patterson Was Not a Suitable
   Candidate for Probation; Analysis of the Strengths or Weaknesses of
          Trooper Hollinger’s and Sheriff Compton’s Opinions,
        Including Whether the Opinions Were Effectively Refuted

      Error in the admission of evidence will not result in reversal “when other

such evidence was received without objection, either before or after the

complained-of ruling.” Coble, 330 S.W.3d at 282 n.82 (citing Valle v. State, 109



                                      32
S.W.3d 500, 509–10 (Tex. Crim. App. 2003) (holding that if party fails to object

each time inadmissible evidence is offered or to obtain a running objection, error

in admission of evidence is “cured”)); Leday v. State, 983 SW.2d 713, 716–21

(Tex. Crim. App. 1998) (“Our rule . . . is that overruling an objection to evidence

will not result in reversal when other such evidence was received without

objection, either before or after the complained-of ruling.”); see also Anderson v.

State, 717 S.W.2d 622, 628 (Tex. Crim. App. 1986) (“Inadmissible evidence can

be rendered harmless if other evidence at trial is admitted without objection and it

proves the same fact that the inadmissible evidence sought to prove.”).

      The only witness, besides Trooper Hellinger and Sherriff Compton, to offer

an opinion that Patterson should not be given probation was Harper. Harper, like

Trooper Hellinger and Sheriff Compton, was not qualified either as a lay witness

or as an expert witness to offer a suitability-for-probation opinion.      Harper’s

knowledge of Patterson was based on the fact that they both resided in the Lake

Kiowa community; Harper had spoken to Patterson but did not know him

personally. No evidence exists in the record establishing the capacity in which

Harper was employed by the Cooke County Sheriff’s Office, but he was

dispatched to the scene of Patterson’s car accident on June 24, 2010, for crowd-

control purposes.    Harper claimed to have seen Patterson and his dog in

George’s Liquor Store on one occasion within a year of trial but said he did not

see Patterson buy liquor.     These two facts––what the scene of Patterson’s




                                        33
accident looked like and that at some unspecified time “within the last year,”8 he

saw Patterson at a liquor store but did not see Patterson buy liquor––are the only

two facts personally known by Harper about Patterson. These two known facts

do not qualify Harper to provide a lay opinion concerning Patterson’s suitability

for probation.9 See Tex. R. Evid. 701 (providing that lay opinions are limited to

those that are “(a) rationally based on the witness’s perception”); Osbourn, 92
S.W.3d at 531 (explaining that the “perception” requirement of rule 701 requires

“personal knowledge” as also required by rule 602).       Likewise, the fact that

Harper was employed, in some unidentified capacity with the Cooke County

Sheriff’s Office, does not qualify him to offer an expert opinion on probation

eligibility.   Although Harper’s opinion that Patterson should not be given

probation was inadmissible as either lay- or expert-opinion testimony, it was

admitted without objection.

        While the admission of the same or similar evidence without objection is

said to render erroneously admitted testimony harmless, Harper’s opinion

testimony here was not the same or similar to that of Trooper Hellinger’s or of

Sheriff Compton’s and therefore cannot be considered as rendering harmless

        8
        Harper testified on March 21, 2012. Patterson testified that the date he
stopped drinking was August 11, 2011. So Harper’s testimony that he saw
Patterson in George’s Liquor Store within a year of trial does not necessarily
conflict with Patterson’s testimony that he stopped drinking in August 2011.
        9
        While Harper could and did testify as to Patterson’s reputation in the
community, being qualified to offer a reputation opinion does not automatically
qualify a witness to offer a lay or expert suitability-for-probation opinion.


                                       34
the error in admitting Trooper Hellinger’s and Sheriff Compton’s opinions. Cf.

Coble, 330 S.W.3d at 282 n.82 (holding that error in admitting unreliable

testimony of expert did not affect defendant’s substantial right to a fair sentencing

hearing because complained-of testimony was not particularly powerful, certain,

or strong and was “remarkably similar” to the inadmissible testimony complained

of by the defendant; the same basic psychiatric evidence was admissible and

admitted through independent experts; and the admissible evidence was quite

ample regarding the probability that the defendant would commit acts of future

violence); Petriciolet, 442 S.W.3d at 654 (holding that complained-of testimony

was “weak” in that witness equivocated, emphasized her testimony was not

predictive of anything, and asserted that expert testimony was not even

necessary for jury to determine whether defendant posed a “high risk” for future

domestic violence).     In Coble and in Petriciolet, the erroneously-admitted

testimony was not strong, was not powerful, and was weak; the error in admitting

it was rendered harmless by other stronger, more powerful evidence setting forth

the same or similar facts or opinions.        But here, the opposite is true.    The

inadmissible opinions given by Trooper Hellinger, who offered graphic testimony

concerning the scene of the accident, and Sheriff Compton––a popular Sheriff of

Cooke County who had been elected and re-elected four times, and testified,

“Send him to jail”—constituted powerful, certain, and strong testimony, bolstered

by the full weight of the law-enforcement positions occupied by these witnesses.

Harper, on the other hand, was called by the State to offer reputation testimony;


                                         35
his opinions concerning Patterson’s reputation were based on extremely limited

facts, and his position with the Cooke County Sherriff’s Office was undisclosed—

other than that he had performed crowd control on the day of the accident. The

opinions of Trooper Hellinger and of Sheriff Compton were different and of a

higher caliber than the opinion of Harper; logically, the opinions of a Texas DPS

Trooper and of Cooke County’s long-time Sheriff himself will be given greater

weight and credibility than the opinion of a lower-level, sheriff’s office employee.

To the jury, the opinions of Trooper Hellinger and of Sheriff Compton necessarily

carried great authority and likely carried “exceptional weight and an aura of

reliability which could lead the jury to abdicate its role” to determine Patterson’s

suitability for probation based on all the evidence. See In re G.M.P., 909 S.W.2d
198, 206 (Tex. App.—Houston [14th Dist.] 1995, no writ) (holding that error in

admitting police detective’s expert opinion—that complainant in sexual-assault

case was telling the truth—was not waived by lack of objection to substantially

the same testimony from complainant’s mother, which was not of same caliber as

that of officer’s expert opinion); see also Armstrong v. State, 718 S.W.2d 686,

702 (Tex. Crim. App. 1986) (op. on reh’g) (holding that error in admitting

testimony of wife as to deceased’s good character was not rendered harmless by

“glancing testimony” of other witnesses, which could not be considered “same

facts” nor remotely of the same emotional caliber as wife’s testimony in inflaming

jury’s emotions); cf. Lopez v. State, 288 S.W.3d 148, 157–58 (Tex. App.—

Corpus Christi 2009, pet. ref’d) (holding that testimony of clinical psychologist as


                                        36
to victim’s truthfulness, emphasized by State and bolstered by trial court’s stated

reason for overruling objection, was likely to carry greater weight than similar

unobjected-to testimony of Texas Ranger). We cannot say that Harper’s opinion

testimony cured or rendered harmless that of Trooper Hellinger and of Sheriff

Compton.

      Nor were the suitability-for-probation opinions of Trooper Hellinger and

Sheriff Compton effectively refuted because of the perception that these law-

enforcement officers were independent, objective experts testifying to protect all

of Cooke County as opposed to Patterson’s witnesses who all had some sort of

relationship with him. The State fostered this perception by arguing in closing

argument that “he needed some window dressing for you. He doesn’t believe a

word that he told that counselor.     He’s not honest because drunks can’t be

honest.”      And also by arguing, “I think the troopers that responded and the

officers that responded to that crime scene and had to clean up his mess

deserve that [Patterson being sent to the penitentiary to put a stop to his

drinking].”

                        D. Other Evidence Concerning
           Whether Patterson Was a Suitable Candidate for Probation

        It was undisputed that Patterson had suffered from the disease of

alcoholism for many years, could drink a fifth of vodka in a day and still stand up,

enjoyed driving his Corvette at high speeds on the back roads around Lake

Kiowa, and pleaded guilty to the offense of intoxication manslaughter. In the



                                        37
punishment trial, Patterson initially testified that he was driving only “a little over

the speed limit” but then admitted that his speed was in the eighties when the

Corvette left the road. Patterson likewise initially reluctantly admitted that he was

intoxicated and that his intoxication contributed to causing the crash that killed

his brother; yet, he did not dispute the laboratory report that his blood-alcohol

concentration was almost three times the legal limit at the time of the crash. The

record further shows that Patterson had never sought substance-abuse

treatment prior to the accident; he had gone through a few days of “detox” on two

occasions in prior years and had previously sporadically attended AA but had

been able to quit drinking only for short periods of time. Patterson continued to

drink after the accident until he entered outpatient rehabilitation at House of Hope

more than a year and a half after the wreck and death of his brother.

      On the other hand, it was undisputed that Patterson had a clean criminal

and driving record at the time of the accident when he was sixty-five years old; he

had no prior convictions, no prior DWI charges, and no speeding tickets on his

record.    According to the expert testimony of Patterson’s counselor at House of

Hope, who had personally worked with Patterson during inpatient treatment and

who had continued to work with Patterson on an outpatient basis, Patterson was

sincere in his desire to attain and maintain sobriety. Patterson had successfully

completed both group therapy and individual counseling without missing a single

session.    According to Patterson’s AA sponsor, Patterson was not drinking,

continued to attend AA meetings on a regular basis, met with his sponsor each


                                          38
week, and was working on the twelve steps of the AA program. And according to

both Patterson’s counselor at House of Hope and his AA sponsor, Patterson had

been sober since September 2011, a sustained period of almost six months at

the time of Patterson’s punishment trial in March 2012.           Both Patterson’s

counselor and Patterson’s AA sponsor testified that in their opinion, Patterson

was a good candidate for probation. Patterson’s counselor had both personal

knowledge of Patterson and of the programs available in and outside the

penitentiary system for treatment and of conditions of probation to give both

expert and lay opinions (which the State did not dispute) on Patterson’s suitability

for probation. Patterson’s counselor testified that, in his opinion, his first choice

for Patterson was a “long” probation with a requirement of “lots of” continued AA

meetings or, in the alternative, confinement in a SAFP facility; he testified that a

sentence of imprisonment would not benefit Patterson.

      Witnesses who had known Patterson personally for years in the Lake

Kiowa community testified that they believed Patterson was maintaining his new-

found sobriety from September 2011 to the time of trial. Each of these witnesses

who were asked for their opinion about Patterson’s suitability for probation,

including a next-door neighbor who had visited with Patterson almost every day

while their dogs played together, testified that in their opinion, Patterson was a

suitable candidate for probation.    And contrary to the State’s insinuations in

cross-examining Patterson’s witnesses, no witness testified that he or she had




                                         39
seen Patterson drinking alcohol after the two glasses of champagne in

September 2011.

      Significantly, the lay witnesses who testified for the State in rebuttal––the

store manager and Patterson’s daughter––had not even talked to Patterson

since the accident in June 2010, much less after he had gone through treatment

at House of Hope.

                  E. Whether the State Emphasized the
      Erroneously Admitted Opinion Testimony in Closing Argument

      The State’s theory during the punishment trial, from voir dire and opening

statement through closing arguments, was that the jury must assess Patterson’s

punishment at a term of at least fifteen years’ imprisonment in order to protect

society. In closing arguments, the State did not expressly mention the opinions

of Trooper Hellinger or of Sheriff Compton. Instead, the State drew an unstated

comparison between the not-suitable-for-probation opinions offered by the

State’s law-enforcement witnesses and the suitable-for-probation opinions

offered by Patterson’s witnesses.

      The State argued that Patterson had “tried to parade some people in here

for window dressing about how he’s a changed man” and that “[i]t’s ironic . . . or

it’s interesting that no one they brought before you knew this Defendant.” The

State also argued that Patterson had lied to all of his neighbors and friends, as

well as to his AA sponsor and to his House of Hope counselor; explained that the

device placed on an alcoholic defendant’s car as a condition of probation does



                                       40
not prevent the defendant from driving; and predicted that Patterson would

continue to drink and drive and would kill someone else on the road in the future

if he was not confined in the penitentiary for what would be (to him at sixty-six

years of age) essentially the rest of his life. Echoing the inadmissible opinion

testimony of Trooper Hellinger and of Sheriff Compton, especially that of Trooper

Hellinger that he did not know how Patterson could be kept from drinking, the

State argued that the only suitable sentence for Patterson to prevent him from

drinking and driving was imprisonment. The State argued, “I ask that you put a

stop to it [Patterson’s drinking by sending him to jail]. . . . I think that the troopers

that responded and the officers that responded to that crime scene and had to

clean up his mess deserve that.” Thus, while the State did not directly reference

Trooper Hellinger’s and Sheriff Compton’s opinions that Patterson was not a

suitable candidate for probation and should be sent to jail, the State did argue

that the opinions of Patterson’s witnesses—that Patterson was a good candidate

for probation—were simply “window dressing” based on lies, while law-

enforcement opinions should be given greater weight because they had to “clean

up [Patterson’s] mess.”

      Despite    Patterson’s    successful      completion   of   intensive   outpatient

treatment through House of Hope from October 2011 to the middle of January

2012, his compliance with every order or request sent to him, his six months’

sobriety at the time of trial, and his substance-abuse counselor’s and sponsor’s

opinions that he was sober at the time of trial, the State also argued that


                                           41
treatment had not worked in the past, that more treatment would not work, that

Patterson would not abide by the terms and conditions of probation, and that no

probation officer could keep Patterson from drinking and driving and killing

someone else.

      Finally, the State further argued that Patterson was simply a “mean and

spiteful” person regardless of whether he was still drinking or not and that

Patterson cared about no one but himself. The State ended its closing argument

with a matter that is not reflected in the record—that Patterson pleaded guilty

only because he wanted the jury to give him probation and that Patterson “went

to counseling” only when he realized that the district attorney was not going to

agree to a recommendation for probation.10

                             F. Error was Harmful

      After considering (1) the entire record, including the evidence admitted for

the jury’s consideration, the nature of the evidence supporting the verdict, the

character of the alleged error, and how the error might be considered in

connection with other evidence in the case; (2) Harper’s opinion evidence that

Patterson was not a suitable candidate for probation; (3) the strength or

weaknesses of Trooper Hellinger’s and of Sheriff Compton’s opinions––including

whether their opinions were effectively refuted by other evidence; and (4)

      10
        We have found nothing in the record reflecting either that the State
advised Patterson that it would not agree to a recommendation for probation or
that Patterson decided to go to treatment only once he learned of the State’s
position.


                                       42
whether the State emphasized the erroneously admitted evidence in closing

argument, we do not have “fair assurance” that the error did not influence the jury

or had but a slight effect. See Barshaw, 342 S.W.3d at 93. Based on our harm

analysis, we have “grave doubt” that the result of Patterson’s punishment trial

was free from the substantial effect of the trial court’s errors in admitting the

opinion testimony of Trooper Hellinger and of Sheriff Compton that Patterson

was not a suitable candidate for probation. See id.; see also Tex. R. App. P.

42.2(b).   We therefore sustain the remainder of Patterson’s first and second

issues asserting harm from the erroneous admission of Trooper Hellinger’s and

Sheriff Compton’s opinions that he was not a suitable candidate for probation.

                                 IV. CONCLUSION

      Having sustained Patterson’s first and second issues challenging the

admission of Trooper Hellinger’s and Sheriff Compton’s suitability-for-probation

opinions and asserting that the error in admitting the opinions was harmful, we

reverse the trial court’s judgment as to Patterson’s sentence and remand this

cause for a new punishment hearing.



                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: WALKER, GABRIEL, and SUDDERTH, JJ.

PUBLISH

DELIVERED: May 14, 2015


                                        43
44